DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim ends in a semi-colon, and this should be changed to a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. Patent No. 5,260,665) in view of applicant cited Masood et al: “split ring resonator technique for compositional analysis of solvents in microcapillary systems” 16 October 2008, hereinafter Masood and Allenberg et al. (U.S. Publication No. 2008/0087099, hereinafter Allenberg).
	With respect to Claim 1, Goldberg disclose a method for detecting a bubble [fig 12 unless otherwise noted] in a tube, the tube defining a central axis, the method comprising:
    generating microwave energy [via 120, column 4, line 49 indicates microwave];
    transmitting the microwave energy from a transmitting antenna [137];
    applying the transmitted microwave energy to a resonator [ microstrip resonator on 36] said resonator adjacent to a tube [20]; receiving, using a receiving antenna [129], the microwave energy from the transmitting antenna after traversing through the resonator;
    and detecting a bubble [column 10, lines 33-34] within the tube and adjacent to the ring resonator using the received microwave energy, and 
   the resonator is electrically isolated [better seen in fig 5, where the antenna and receiver are electrically isolated from the resonator 38 by substrate 40 and ground plane 42, see column 5 lines36-67.  The same transmitter, receiver, resonator relationship appears to hold for fig 12] from the transmitting antenna [137] and the receiving antenna [129].
 	Goldberg doesn’t disclose that the resonator is a split ring resonator or that the antennas are parallel to the central axis.  
	Masood shows using a split ring resonator to determine fluid properties inside a tube.
	Allenberg shows using transmitting and receiving antennas parallel to a central axis, said central axis defined by the tube.  This type of dipole antenna is a common and simple type of antenna.  Allenberg also uses antennas on either side of a pipe, sends a signal therethrough, and evaluates said signal to gain information about the material flowing through the tube.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Goldberg’s resonator with Masood’s split ring resonator for the benefit of having a highly accurate sensing system and to replace Goldberg’s antennas with Allenberg’s antennas for the benefit of a having a simple, reliable and accurate antenna.
	With respect to Claim 2, Goldberg further discloses varying at least one parameter [Q, column 4, line 35] of the microwave energy in response to an existence of the bubble.
	With respect to Claim 3, Goldberg discloses further comprising estimating at least one parameter corresponding to the split-ring resonator to detect the bubble.  Column 8, lines 40-46, the entered in values are estimates.
	With respect to Claim 4, Goldberg further discloses that the at least one parameter is selected from the group consisting of a Q of the split-ring resonator or an impedance of the split-ring resonator.
	With respect to Claim 5, Goldberg discloses further comprising applying a test signal to the split-ring resonator to estimate the at least one parameter.  [column 2, lines 63- column 3, line 6, the initial frequency is fed into a look up table to estimate the parameter]
	With respect to Claim 6, Goldberg further discloses that the split-ring resonator includes at least one gap [see fig 8, gap between 22 and 24] disposed adjacent to the tube, wherein the at least one parameter corresponds to an impedance [column 4, lines 35-36] of the at least one gap.
	With respect to Claim 7, Goldberg further discloses that the split-ring resonator includes at least one gap [see fig 8, gap between 22 and 24], and the at least one parameter corresponds to dielectric loading [column 9, line 12] of the at least one gap.
	With respect to Claim 8, Goldberg discloses further comprising detecting a change in the at least one parameter for detecting the bubble.  Column 10, lines 31-34.
	With respect to Claim 9, Massood discloses that the split-ring resonator comprises a conductor ring [copper, also these resonators are conductive] with a gap defined therein.  This is the same combination of Goldberg, Massood and Allenberg used to reject claim 1.  
	With respect to Claim 15, Goldberg discloses further comprising tunneling photons of the microwave energy between the transmitting antenna and the receiving antenna when the microwave energy is transmitted from the transmitting antenna to the receiving antenna.  Microwaves are photons.  
	With respect to Claim 22, the combination of Goldberg, Massood and Allenberg disclose that the ring of the split-ring resonator defines a centerline, the centerline being perpendicular to the central axis.  The examiner’s proposed combination replaces Goldberg’s resonator with Massood’s split ring resonator.  This would place the split ring resonator in the plane containing 36, see fig 12.  This would put the centerline of the ring perpendicular to the central axis.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Massood and Allenberg in further view of Miles (U.S. Publication No. 2012/0236895, hereinafter Miles).
	With respect to Claim 10, the combination of Goldberg, Massood and Allenberg does not disclose that the conductor ring is disposed on a dielectric backing.
	Miles discloses that the conductor ring [12/13; fig 3] is disposed on a dielectric backing [14/16; note that the substrate would have a dielectric value].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add Miles dielectric backing to the combination of Goldberg, Massood and Allenberg for the benefit of easy mounting and increased durability.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Massood and Allenberg in further view of El-Kady (U.S. Publication No. 2015/0192721, hereinafter El-Kady).
	With respect to Claim 11, the combination of Goldberg, Massood and Allenberg disclose the method according to claim 1, wherein the split-ring resonator includes at least one conductor [Masood made of copper] defining at least one gap.  Recall that the combination of Goldberg and Masood uses Masood’s split ring resonator.
	Neither Goldberg, Massood and Allenberg disclose that the at least one conductor including one or more capacitive extensions.
	El-Kady shows various types of split line resonators, including ones with capacitive extensions, see fig 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Goldberg, Massood and Allenberg’s resonator by adding capacitive extensions for the benefit of increasing sensitivity of the device.  
	With respect to Claim 12, the combination of Goldberg, Massood and Allenberg disclose the method according to claim 1, wherein the split-ring resonator comprises: a first conductor [Masood’s split ring] defining a first gap.  Recall that the combination of Goldberg, Massood and Allenberg uses Masood’s split ring resonator.
	Neither Goldberg, Massood or Allenberg disclose a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point.
	El-Kady shows various types of split line resonators, including ones with a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point, see fig 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Goldberg, Massood and Allenberg’s resonator by adding a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point for the benefit of increasing sensitivity of the device.  
	With respect to Claim 13, El-Kady discloses a resonator wherein a first center of the first gap is at a radial angle from the common center that is about 180 degrees from a second center of the second gap.  See fig 2.  This is the same combination of Goldberg, Masood, Allenberg and El-Kady used to reject claim 12.
	With respect to Claim 14, El-Kady discloses a resonator wherein the split-ring resonator comprises capacitive extensions having fingers protruding into the first gap.  See fig 2.  This is the same combination of Goldberg, Masood, Allenberg and El-Kady used to reject claim 12.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Massood and Allenberg in further view of Blaine (U.S. Patent No. 6,023,970, hereinafter Blaine).
	With respect to Claim 16, the combination of Goldberg and Masood does not disclose that at least one of the transmitting antenna and the receiving antenna is a loop antenna.
	Blaine discloses a similar bubble detecting [column 9, lines 39-50] method that uses a loop antenna, see column 4, lies 34-44.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Goldberg, Massood and Allenberg by replacing the antennas with loop antennas for transmitting and receiving for the benefit of saving space for situations where there isn’t a lot of perpendicular space around the tube.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Goldberg, Massood and Allenberg would have a housing which receives a tube in a valley, see Goldberg fig 1.  However, the combination of Goldberg, Massood and Allenberg would place the resonator below 18 rather than conforming to the shape of the valley in 18.  The examiner does not find it reasonable to modify the combination of Goldberg, Massood and Allenberg’s resonator with one that conforms to the shape of the valley.

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
	 On pages 6 and 7, the applicant argues that neither Goldberg nor Masood show antennas parallel to the central axis of the tube.  While true, this new limitation is met by new prior art reference Allenberg.
	On page 7, the applicant argues that Masood does not show a split ring resonator adjacent to the tube, therefore one of ordinary skill wouldn’t combine Masood and Goldberg.  The positioning of Masood’s resonator isn’t relevant to the examiner’s rejection.  Goldberg clearly shows a resonator adjacent a tube [see fig 5, resonator 38, tube 20] used to analyze fluid flowing through a tube.  Masood shows a similar prior art where the split ring resonator is used to analyze fluid flowing through a tube.  The examiner’s rejection replaces Goldber’s resonator, which is adjacent the tube, with another common type of resonator known to be used for the same purpose.  Therefore the proposed combination of Goldberg and Masood has a split ring resonator adjacent to the tube.  Masood is not being relied upon to teach the positional relationship between the resonator and the tube.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2009/0088985 shows another example of using a dipole antenna to send an EM signal through a tube to investigate fluid flowing therethrough, see fig 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                         

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855